DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 15  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	Examiner also notes that newly cited prior art Lee (US 2014/0284723)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 6, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2014/0284723).	Claim 6, Lee discloses (Fig. 30) a semiconductor device comprising: 	a substrate (20, semiconductor substrate, Para [0045]);  	a first fin field-effect transistor (FinFET) (160, FinFET, Para [0047])  comprising: 	a first fin (left 28-1/28/137, semiconductor strips/epitaxy strip, hereinafter “fin1”, Para [0046] – [0047])  over (fin1 over 100) a first region of the substrate (100, device region, Para [0043]); 	a first gate electrode (152, gate electrode, Para [0020]) over the first fin (152 over fin1); and 	a first gate dielectric layer (150, gate dielectric, Para 0050]) between the first gate electrode and the first fin (150 is in between 152 and fin1);	a second FinFET (260, FinFET, Para [0020]) comprising: 	a second fin (left 28-2/237, semiconductor strips/epitaxy strips, hereinafter “fin2”, Para [0046] – [0047]) over (fin2 over 200) a second region of the substrate (200, device region, Para [0047]);	a second gate electrode (252, gate electrode, Para [0020]) over the second fin (252 over fin2); and 	a second gate dielectric layer (250, gate dielectric, Para [0020]) between the second gate electrode and the second fin (250 is between 252 and fin2); 	a first insulating structure (30-1, STI region, Para [0016]) over the first region of the substrate (30-1 is over 100), adjacent the first fin (30-1 is adjacent fin1), and having a topmost surface lower than a topmost surface of the first fin (topmost surface of 30-1is lower than topmost surface of fin1); and 	a second insulating structure (30-2, STI region, Para [0016])  over the second region of the substrate (30-2 over 200), adjacent the second fin (30-2 is adjacent fin2), and having a topmost surface lower than a topmost surface of the second fin (topmost surface of 30-2 is lower than topmost surface of fin2), wherein the topmost surface of the second insulating structure is higher than the topmost surface of the first insulating structure (topmost surface of 30-2 is higher than topmost surface of 30-1).	Claim 7, Lee discloses (Fig. 30) the semiconductor device of claim 6, wherein the first insulating 100 can by P-type FinFET and 30-1 may have impurities of such, Para [0021], [0024]).	Claim 8, Lee discloses (Fig. 30) the semiconductor device of claim 6, wherein the second insulating structure includes n-type dopants therein (200 can by N-type FinFET and 30-2 may have impurities of such, Para [0021], [0024]).	Claim 11, Lee discloses (Fig. 30) the semiconductor device of claim 6, further comprising a third fin (right 28-1, semiconductor strip, Para [0035]) buried between the first and second fins (right 28-1 is between fin1 and fin2), wherein a height of the third fin from the substrate is less than a height of the first fin from the substrate (height of right 28-1 is less than fin1 from 20).	Claim 12, Lee discloses (Fig. 30) the semiconductor device of claim 6, wherein the first fin and the second fin have substantially the same height from the substrate (fin1 and fin2 have same height from 20).	Claim 13, Lee discloses (Fig. 30) the semiconductor device of claim 6, wherein the first insulating structure is between the first fin and the second fin (right side of 30-1 is between fin1 and fin2).	Claim 14, Lee discloses (Fig. 30) the semiconductor device of claim 6, wherein the second insulating structure is between the first fin and the second fin (left side of 30-2 is between fin1 and fin2).	Claim 15, Lee discloses (Fig. 30) a semiconductor device comprising: 	a substrate (20, semiconductor substrate, Para [0045]); 	a first fin field-effect transistor (FinFET) (160, FinFET, Para [0047]) comprising: 	a first fin (left 28-1/28/137, semiconductor strips/epitaxy strip, hereinafter “fin1”, Para [0046] – [0047]) over (fin1 over 100) a first region of the substrate (100, device region, Para [0043]); 	a first gate electrode (152, gate electrode, Para [0020]) over the first fin (152 over fin1); and 	a first gate dielectric layer (150, gate dielectric, Para 0050]) between the first gate electrode and the first fin (150 is in between 152 and fin1) and in contact with the first fin (150 is in contact with fin1); 30-1, STI region, Para [0016]) laterally surrounding the first fin (30-1 surrounds fin1); 	a second FinFET (260, FinFET, Para [0020]) comprising: 	a second fin (28-2/237, semiconductor strips/epitaxy strips, hereinafter “fin2”, Para [0046] – [0047]) over (fin2 over 200) a second region of the substrate (200, device region, Para [0047]); 	a second gate electrode (252, gate electrode, Para [0020]) over the second fin (252 over fin2); and 	a second gate dielectric layer (250, gate dielectric, Para [0020]) between the second gate electrode and the second fin (250 is between 252 and fin2) and in contact with the second fin (250 is in contact with fin2), wherein a bottom of the first gate dielectric layer is lower than a bottom of the second gate dielectric layer (bottom of 150 is lower than bottom of 250); and 	a second insulating structure (30-2, STI region, Para [0016]) laterally surrounding the second fin (30-2 laterally surrounds fin2), wherein an interface between the first insulating structure and the first gate dielectric layer is lower than an interface between the second insulating structure and the second cate dielectric layer (interface between 30-1 and 150 is lower than interface between 30-2 and 250).	Claim 16, Lee discloses (Fig. 30) the semiconductor device of claim 15, wherein a bottom of the first gate electrode is lower than a bottom of the second gate electrode (bottom of 152 is lower than bottom of 252).	Claim 17, Lee discloses (Fig. 30) the semiconductor device of claim 15, wherein the first FinFET is an n-type FinFET (100 may be n-type FinFET region, Para [0034]).	Claim 18, Lee discloses (Fig. 30) the semiconductor device of claim 15, wherein the second FinFET is a p-type FinFET (200 may be p-type FinFET region, Para [0034]).	Claim 19, Lee discloses (Fig. 30) the semiconductor device of claim 15, wherein: 	the first insulating structure has a top surface lower than a top surface of the first fin (top 30-1 is lower than top surface of fin1); and 	the second insulating structure has a top surface lower than a top surface of the second fin (top surface of 30-2 is lower than top surface of fin2), wherein the first insulating structure and the second insulating structure include different dopants therein (30-1 can be phosphorous doped, and 30-2can be boron doped, Para [0021]).	Claim 20, Lee discloses (Fig. 30) the semiconductor device of claim 19, further comprising a third fin (right 28-1, semiconductor strip, Para [0035]) buried beneath the first insulating structure (right 28-1 buried in 30-1).
	Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (US 2012/0299110).	Claim 15, Hung discloses (Fig. 31) a semiconductor device comprising: 	a substrate (30, semiconductor substrate, Para [0024]); 	a first fin field-effect transistor (FinFET) (62, FinFET transistor, Para [0036]) comprising:	a first fin (200, fin, Para [0036]) over a first region of the substrate (200 over right region of 30); 	a first gate electrode (66 of 62, gate electrode, Para [0036], hereinafter “first”) over the first fin (first is over 200); and 	a first gate dielectric layer (64 with 52, gate dielectric with oxide, hereinafter “dielec1” Para [0032],[0036]) between the first gate electrode and the first fin (dielec1 between first and 200) and in contact with the first fin (dielec1 in contact with 200); 	a first insulating structure (right and middle 40, STI regions, Para [0027]) laterally surrounding the first fin (right and middle 40 surround 200); 	a second FinFET (60, FinFET transistor, Para [0036])  comprising: 	a second fin (100, fin, Para [0036])  over a second region of the substrate (100 over left region of 30); 66 of 60, gate electrode, Para [0036], hereinafter “second”) over the second fin (second is over 100); and 	a second gate dielectric layer (64 of 60, gate dielectric, hereinafter “dielec2”, Para [0036]) between the second gate electrode and the second fin (dielec2 is between second and 100) and in contact with the second fin (dielec2 is in contact with 100), wherein a bottom of the first gate dielectric layer is lower than a bottom of the second gate dielectric layer (bottom of dielec1 is lower than bottom of dielec2); and 	a second insulating structure (left and middle 40, STI regions, Para [0027])  laterally surrounding the second fin (left and middle 40 surround 100), wherein an interface between the first insulating structure and the first gate dielectric layer is lower than an interface between the second insulating structure and the second cate dielectric layer (interface of dielec1 and right 40 is lower than interface of  dielec2 and left 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2012/0299110) in view of Cheng (US 2015/0145048).	Claim 17, Hung discloses the semiconductor device of claim 15.	Hung does not explicitly disclose wherein the first FinFET is an n-type FinFET.	However, Cheng discloses CMOS FinFETs with P-type and N-type FinFET devices (Para [0003]).Claim 18, Hung discloses the semiconductor device of claim 15.	Hung does not explicitly disclose wherein the second FinFET is a p-type FinFET.	However, Cheng discloses CMOS FinFETs with P-type and N-type FinFET devices (Para [0003]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to make second FinFET a p-type as it is a recognized selection type for a FinFET for its intended use, see MPREP 2144.07.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2012/0299110) in view of Cheng (US 2015/0145048) in further view of Faul (US 2013/0280883).	Claim 19, Hung discloses the semiconductor device of claim 15, wherein the first insulating structure (right and middle 40) has a top surface lower than a top surface of the first fin (top surface of right 40 is lower than top surface of 200); and	the second insulating structure (left and middle 40) has a top surface lower than a top surface of the second fin (top surface of left 40 is lower than top surface of 100).	Hung does not explicitly disclose wherein the first insulating structure and the second insulating structure include different dopants therein.	However, Cheng discloses CMOS FinFETs with P-type and N-type FinFET devices (Para [0003]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to make one FinFET and N-type and the other a P-type as it is a recognized selection type for a FinFET for its intended use, see MPREP 2144.07.	As a result Hung in Cheng discloses where 60 and 62 are FinFETs with different types.	Furthermore, Faul discloses that N-type FinFETs have a p-type doped insulator structures and P-40 and left and middle 40 of Hung to have different dopants when they are under FinFETs with different types as it is necessary requirement for forming N and P-type FinFETs (Faul, Para [0025]).	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2012/0299110) in view of Cheng (US 2015/0145048) in view of Faul (US 2013/0280883) in further view of Huang (US 2016/0056045).	Claim 20, Hung in view of Cheng and Faul disclose the semiconductor device of claim 19.	Hung in view of Cheng and Faul does not explicitly disclose further comprising a third fin buried beneath the first insulating structure.	However, Huang discloses (Fig. 9) an additional dummy fin (330, protrusion, Para [0031]) buried under an insulating structure (350, insulating layer, Para [0031]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dummy fin of Huang as it can prevent fins from collapsing or over-etching (Huang, Para [0010]-[0011]).



Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

s 1-5  allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 	Regarding Claim 1 (from which claims 2-5 depend), the first edge portion of the top surface of the insulating structure is in contact with the first fin, the second edge portion of the top surface of the insulating structure is in contact with the second fin, and the first edge portion of the top surface of the insulating structure is higher than the second edge portion of the top surface of the insulating structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.G.R/               Examiner, Art Unit 2819                                                                                                                                                                                         
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819